Exhibit 10.69

English Translation

Equity Interest Pledge Agreement

Between

Shenzhen 7Road Network Technologies Co., Ltd.

(As the Equity Interest Pledgee)

 

 

(As the Equity Interest Pledgor)

And

Shenzhen 7Road Technology Co., Ltd.

June 26, 2012



--------------------------------------------------------------------------------

Table of Content

 

1.

   Pledge and Guaranteed Scope      2   

2.

   Pledged Equity      2   

3.

   Creation of Pledge      3   

4.

   Term of Pledge      4   

5.

   Keeping and Return of Pledge Certificate      4   

6.

   Pledgor’s Representations and Warranties      4   

7.

   Representations and Guarantees of the Company      5   

8.

   Pledgor’s Promises      6   

9.

   Promises of the Company      7   

10.

   Event of Default and Breach of Contract      8   

11.

   Exercise of the Pledge      9   

12.

   Assignment      10   

13.

   Effectiveness and Termination      10   

14.

   Formalities Fees and Expenses      11   

15.

   Force Majeure      11   

16.

   Confidentiality      11   

17.

   Governing Law and Dispute Resolution      12   

18.

   Notice      12   

19.

   Miscellaneous      13   



--------------------------------------------------------------------------------

EQUITY INTEREST PLEDGE AGREEMENT

This Equity Interest Pledge Agreement (hereinafter “this Agreement”) is entered
into in Shenzhen, People’s Republic of China (“PRC” or “China”) on the day of
June 26, 2012 by the following parties:

 

Pledgee:   Shenzhen 7Road Network Technologies Co., Ltd., with the registered
address of 7F, Matsunichi Hi-Tech Building, 9996 Shennan Boulevard, Nanshan
District, Shenzhen and the legal representative is Tao Wang. Pledgor:  
                    , with the address of                     and ID number of
                    . Company:   Shenzhen 7Road Technology Co., Ltd., with the
registered address of 8-9F, Matsunichi Hi-Tech Building, 9996 Shennan Boulevard,
Nanshan District, Shenzhen and the legal representative is Tao Wang.

(In this Agreement, all Parties are called collectively as the “Parties” and
respectively as a “Party”.)

WHEREAS,

 

1. The Pledgee, a wholly foreign-owned enterprise, is duly incorporated and
validly existing under the PRC laws;

 

2. Shenzhen 7Road Technology Co., Ltd. (hereinafter as “7Road” or “the
Company”), a limited liability company, is duly incorporated and validly
existing under the PRC laws;

 

3. The Pledgor, a PRC citizen and the shareholder of the Company holding %
equity interests of the Company;

 

4. The Pledgor and Pledgee have entered into an Equity Interest Purchase Right
Agreement dated as of June 26, 2012 (“Equity Purchase Agreement”). According to
this Equity Purchase Agreement, the Pledgor should, in compliance with PRC laws,
transfer partially or fully his equity interests in the Company to the Pledgee
and/or any other entity or individual designated by the Pledgee upon the request
of the Pledgee;

 

5. The Pledgee and Pledgor has entered into a Technology Support and Utilization
Services Agreement on June 26, 2012 and a Service Maintenance Agreement on
June 26, 2012 and (collectively “Service Agreement”), pursuant to which the
Company shall pay the relevant services fees (“Service Fee”) to Pledgee for the
services provided under the provisions of Service Agreement;



--------------------------------------------------------------------------------

6. The Pledgee has entered into a Business Operation Agreement with the Company
and its shareholders dated June 26, 2012 (together with Equity Interest Purchase
Right Agreement and Service Agreement, the “Main Agreements” );

 

7. In order to ensure that the Pledgor and the Company will perform their
obligations under the Main Agreements, the Pledgor agrees to pledge all equity
interests in the Company as the Pledgor’s and the Company’s security and Pledgee
agrees to this pledge arrangement.

NOW, THEREFORE, through friendly negotiations the Parties hereby agree as
follows:

 

1. Pledge and Guaranteed Scope

 

  1.1 The Pledgor agrees to pledge his equity interest in the Company to the
Pledgee as a security for the Pledgor’s and the Company’s performance of
obligations under the Main Agreements. The Company agrees that the Pledgor
pledges his equity interest in the Company to the Pledgee pursuant to this
Agreement. Rights of pledge hereunder refers to the rights owned by the Pledgee,
who shall be entitled to a priority to be compensated by the proceeds from the
conversion into money with a discount, auction or sale of the equity interest
pledged by the Pledgor to the Pledgee.

 

  1.2 The effect of guarantee under this Agreement shall not be affected due to
the revision or modification of any of the Main Agreements and the guarantee to
the obligation of the Pledgor and the Company under any revised Main Agreement
shall keep effective. The invalid, withdrawal or termination of a Main Agreement
shall not affect the validity of this Agreement. If a Main Agreement becomes
invalid or is withdrawn or terminated, the Pledgee has the right to realize
immediately the pledge in accordance with Article 11 of this Agreement.

 

2. Pledged Equity

 

  2.1 The pledged equity under this Agreement is     % equity interests held by
the Pledgor in the Company (“Pledged Equity”) and all relevant interests. Upon
the effectiveness of this Agreement, the situation of the Pledged Equity is set
out below:

Company’s Name: Shenzhen 7Road Technology Co., Ltd.

Registered Capital: RMB                    

Pledged Equity:     % equity interests of the Company

Capital Contribution corresponding to the Pledged Equity: RMB             



--------------------------------------------------------------------------------

  2.2 During the term of this Agreement, the Pledgee is not responsible for any
dilution in value of the Pledged Equity unless he does so intentionally or with
gross negligence, and the Pledgor has no rights to claim damage against the
Pledgee in any manner.

 

  2.3 Subject to Article 2.2 above, if the possibility of dilution in value of
the Pledged Equity is significant enough to endanger the rights of the Pledgee,
the Pledgee may at any time, on behalf of the Pledgor, to auction or sell the
Pledged Equity, and negotiate with the Pledgor to have the proceeds from the
auction or sale made as a prepayment for the guaranteed debt or have the
proceeds deposited at a local Notary Public Office. (The Pledgee is responsible
for all costs thus incurred.)

 

  2.4 Whenever the Company or the Pledgor breaches this Agreement, the Pledgee
is entitled to dispose the Pledged Equity in the manner set forth in Article 11.

 

  2.5 The Pledgor can only increase its investment in the Company with the prior
consent of the Pledgee. The increased capital investment in the Company due to
such action of the Pledgor belongs to the Pledged Equity, and the Pledgor and
the Pledgee shall enter into an Equity Interest Pledge Agreement to the
satisfaction of the Pledgee for all equity interests held by the Pledgor in the
Company pursuant to this Agreement.

 

  2.6 The Pledgor gives up its rights to equity interest dividends during the
effective term of the equity interest pledge.

 

3. Creation of Pledge

 

  3.1 The Pledgor shall record the pledge under this Agreement at the register
of members of the Company on the date this Agreement is executed.

 

  3.2 The Parties further agree that the pledge shall be recorded with the form
attached hereto on the register of members of the Company and the certificate of
investment, and the register of members and the certificate of investment shall
be delivered to the Pledgee for keeping.

 

  3.3 Whereas pledge shall be created after registering with the Administration
for Industry and Commerce where the Company is registered. The Pledgor
undertakes to register the pledge with the Administration for Industry and
Commerce where the Company is registered, and the Company will try its best to
cooperate with the Pledgor to complete such registration.



--------------------------------------------------------------------------------

4. Term of Pledge

 

  4.1 The term of pledge pursuant to this Agreement shall start from the
recording of the pledge at the Administration for Industry and Commerce where
the Company is registered until the date that all obligations under Main
Agreements have been performed (“Pledge Term”).

 

  4.2 Within the Pledge Term, if the Pledgor and the Company have not performed
or not appropriately performed the obligations under or incurred by the Main
Agreements, the Pledgor has the right to exercise the pledge in accordance with
Article 11 of this Agreement.

 

5. Keeping and Return of Pledge Certificate

 

  5.1 The Pledgor shall deliver the pledge certificate to the Pledgee within
three (3) business days after the pledge is recorded on the register of members
of the Company and is registered with the Administration for Industry and
Commerce in accordance with Article 3; the Pledgee shall have such pledge
documents well kept.

 

  5.2 If the pledge hereunder is terminated pursuant to this Agreement, the
Pledgee shall return the pledge certificate to the Pledgor within three
(3) business days after the pledge is released pursuant to this Agreement and
provide necessary assistance to the Pledgor for dealing with the process of the
pledge’s release.

 

6. Pledgor’s Representations and Warranties

The Pledgor hereby represents and warrants as of the execution date of this
Agreement:

 

  6.1 The Pledgor is the sole legal owner of the equity interest pledged.

 

  6.2 The Pledgor has not set up any other pledges or other rights on the equity
interest except that which is set for the Pledgee’s benefit.

 

  6.3 The pledge under this Agreement constitutes the first order security
interest of the Pledged Equity interests.

 

  6.4 The Company’s shareholder meeting has approved the pledge pursuant to this
Agreement.



--------------------------------------------------------------------------------

  6.5 Upon the effectiveness of this Agreement, this Agreement constitutes a
legal, valid and binding obligation to the Pledgor.

 

  6.6 The pledge pursuant to this Agreement does not violate any relevant PRC
laws and regulations or cause to breach any agreements or instruments with any
third party or any promises made to any third party.

 

  6.7 All relevant documents and materials related to this Agreement as provided
by the Pledgor to the Pledgee are true, accurate and complete.

 

7. Representations and Guarantees of the Company

The Company hereby represents and guarantees to the Pledgee that, until the
effective date of this Agreement:

 

  7.1 The Company is a limited liability company duly registered under PRC laws,
and is an independent legal entity with complete capacity to sign, deliver and
execute this Agreement and can be an independent litigation party.

 

  7.2 All reports, documents and information provided by the Company to the
Pledgee before the effectiveness of this Agreement regarding the Pledged Equity
and upon requests of this Agreement are true and correct in all material
respects.

 

  7.3 All reports, documents and information provided by the Company to the
Pledgee after the effectiveness of this Agreement regarding the Pledged Equity
and upon requests of this Agreement are true and correct in all material
respects.

 

  7.4 This Agreement constitutes legal, effective and binding obligations to the
Company after its signature.

 

  7.5 The Company has complete rights and authorizations to sign and deliver
this Agreement and all other documents related to this Agreement, as well as
rights and authorizations to complete all transactions under this Agreement.

 

  7.6 To the knowledge of the Company, there are no pending or threatening
litigations, legal proceedings or claims against the Company or its assets
(including but not limited to the Pledged Equity) at any courts, arbitration
courts, government authorities or administrative authorities, which would have
significant or adverse impact on the economic conditions of the Company or the
capabilities of the Pledgor to perform under this Agreement.



--------------------------------------------------------------------------------

  7.7 The Company agrees to assume joint responsibilities to the Pledgee for the
representations and guarantees of Article 6.1, 6.2, 6.3, 6.4 and 6.6 under this
Agreement made by the Pledgor.

 

  7.8 The Company guarantees that the above mentioned representations and
guarantees are true and correct, and have been fully complied with during all
times before the agreement obligations have been fully performed or the secured
debt has been completely paid off.

 

8. Pledgor’s Promises

 

  8.1 During the effective term of this Agreement, the Pledgor promises to the
Pledgee for its benefit that the Pledgor shall:

 

  (1) complete the pledge registration at the Administration for Industry and
Commerce where the Company is located immediately pursuant to this Agreement.

 

  (2) not transfer or assign the quity interest, create or permit to create any
pledges which may affect on the rights or benefits of the Pledgee without the
prior written consent of the Pledgee.

 

  (3) comply with and implement relevant laws and regulations with respect to
the pledge of rights; present to the Pledgee the notices, orders or suggestions
with respect to the Pledge issued or made by the competent authority within five
(5) days upon receiving such notices, orders or suggestions; and comply with
such notices, orders or suggestions; or object to the foregoing matters at the
reasonable request of the Pledgee or with consent from the Pledgee.

 

  (4) timely notify the Pledgee of any events or any received notices which may
affect the Pledgor’s equity interest or any part of its right, and any events or
any received notices which may change the Pledgor’s warranties and obligations
under this Agreement or affect the Pledgor’s performance of its obligations
under this Agreement.

 

  8.2 The Pledgor promises that the Pledgee’s right to the pledge obtained from
this Agreement shall not be suspended or inhibited by any legal procedure
launched by the Pledgor or any successors of the Pledgor or any person
authorized by the Pledgor or any such other person.



--------------------------------------------------------------------------------

  8.3 The Pledgor promises to the Pledgee that in order to protect or perfect
the security for the performance of the Pledgor and the Company’s obligation
under the Main Agreements, the Pledgor shall execute in good faith and cause
other interested persons relating to the right of pledge to execute all right
certificates and contracts, and/or perform actions and cause other interested
persons to take action, as required by the Pledgee; and provide convenience for
the exercise of Pledged Equity and authorization by the Pledgee

 

  8.4 The Pledgor promises to the Pledgee that he will execute all amendment
documents (if applicable and necessary) in connection with the certificate of
Equity Interest with the Pledgee or its designated person (natural person or a
legal entity), and provide all necessary notices, orders and decisions to the
Pledgee within reasonable time.

 

  8.5 The Pledgor promises to the Pledgee that he will comply with and perform
all the guarantees, warranties, covenants, representations and conditions for
the benefit of the Pledgee. The Pledgor shall compensate all losses suffered by
the Pledgee for the reason that the Pledgor did not perform or fully perform his
guarantees, warranties, covenants, representations and conditions.

 

  8.6 The Pledgor promises to adhere to the provisions of Business Operation
Agreement, and exercise all rights as the Company’s shareholder upon the request
and only upon the written authorization of the Pledgee.

 

9. Promises of the Company

The Company promises the following to the Pledgee:

 

  9.1 If signing and performing this Agreement and its pledge require any third
party’s agreement, permission, authorization or abstinence, or any government
agency’s approval, permission or waiver, or any registration or administration
proceeding with any government agencies, the Company will try its best to
satisfy and maintain such requirements during the term of this Agreement.

 

  9.2 Without the prior consent of the Pledgee, the Company will not assist or
permit the Pledgor to create any new pledge or any other security interests on
the Pledged Equity.

 

  9.3 Without the prior written consent of the Pledgee, the Company will not
assist or permit the Pledgor to transfer the Pledged Equity.

 

  9.4 Whenever any litigation, arbitration or claim arises, and will adversely
affect the Company, the Pledged Equity, or the interests of the Pledgee under
this Agreement, the Company will immediately and promptly notify the Pledgee in
writing, and will take all necessary actions to secure the Pledgee’s right on
the pledge upon the reasonable request of the Pledgee.



--------------------------------------------------------------------------------

  9.5 The Company will, during the first calendar month of every calendar
quarter, provide the financial report of the immediately preceding calendar
quarter, including but not limited to balance sheet, income statement and cash
flow statement.

 

  9.6 Upon the reasonable request of the Pledgee, the Company shall take all
necessary actions and sign all necessary documents (including but not limited to
supplements to this Agreement) in order to ensure the exercise and realization
of the Pledgee’s rights on the Pledged Equity.

 

  9.7 If executing the pledge right gives rise to any transfer of the pledge
right, the Company shall take all necessary actions to complete such transfer.

 

10. Event of Default and Breach of Contract

 

  10.1 The following events shall be regarded as an event of default:

 

  (1) Pledgor or the Company fails to perform the obligations under the Main
Agreements;

 

  (2) The Pledgor makes any material misleading or mistaken representations,
warranties or covenants under Article 5, Article 6 and Article 8 herein; and the
Pledgor breaches any other term and condition herein;

 

  (3) The Pledgor waives the Pledged Equity or transfers or assigns the Pledged
Equity without the written consent from the Pledgee;

 

  (4) Any of the Pledgor’s external loans, securities, compensation, covenants
or any other compensation liabilities (i) are required to be repaid or performed
prior to the scheduled date due to breach; or (ii) are due but cannot be repaid
or performed as scheduled and thereby cause the Pledgee to believe that the
Pledgor’s capacity to perform the obligations herein is affected;

 

  (5) The Company is incapable of repaying the general debt or other debt;

 

  (6) This Agreement is illegal or the Pledgor is not capable of continuing to
perform the obligations herein due to any reason except force majeure;



--------------------------------------------------------------------------------

  (7) The property of the Pledgor is adversely changed causing the Pledgee to
believe that the capability of the Pledgor to perform the obligations herein is
affected;

 

  (8) The Company performs partially or refuses to perform its obligation under
the Main Agreements.

 

  10.2 The Pledgor shall immediately give a written notice to the Pledgee if the
Pledgor is aware of or find that any event under Article 10.1 herein or any
event that may result in the foregoing events has occurred.

 

  10.3 Unless the event of default under Article 10.1 herein has been resolved
to the Pledgee’s satisfaction, the Pledgee, at any time when the event of
default happens or thereafter, may give a written notice of default to the
Pledgor and require the Pledgor to immediately perform the obligations under the
Main Agreements or exercise the pledge right in accordance with Article 11
herein.

 

  10.4 Notwithstanding other provisions of this Agreement, the effect of Article
10 will not be affected by the termination of this Agreement.

 

11. Exercise of the Pledge

 

  11.1 The Pledgor shall not transfer or assign the Pledged Equity without the
written approval of the Pledgee prior to the completion of performing all the
obligations under the Main Agreements.

 

  11.2 In the event that an event of default as indicated in Article 10 occurs,
the Pledgee shall give a notice of default to the Pledgor when the Pledgee
exercises the right of pledge; the Pledgee may exercise the right of pledge at
any time when the Pledgee gives a notice of default in accordance with Article
10.3 or thereafter.

 

  11.3 The Pledgee is entitled to sale in accordance with legal procedure or
disposition in other manners of the Pledged Equity. If the Pledgee decides to
exercise its pledge rights, the Pledgor promises to transfer all of its
shareholder’s right to the Pledgee. In addition, the Pledgee has the right to
convert the value of all or part of equity interests pursuant to this Agreement
into money in compliance with legal procedure, or has priority of compensation
from the proceeds generated from the auction or sale of all or a part of the
equity interests under this Agreement.

 

  11.4 The Pledgor shall not hinder the Pledgee from exercising the pledge right
in accordance with this Agreement and shall provide necessary assistance so that
the Pledgee could realize its pledge.



--------------------------------------------------------------------------------

12. Assignment

 

  12.1 The Pledgor shall not donate or transfer its rights and obligations
herein without the prior written consent of the Pledgee. If the Pledgor dies,
the Pledgor agrees to transfer the rights and obligation under this Agreement to
the person designated by the Pledgee.

 

  12.2 This Agreement shall be binding upon the Pledgor and his successors and
be binding on the Pledgee and each of his successors and permitted assignees.

 

  12.3 The Pledgee may transfer or assign his all or any rights and obligations
under the Main Agreements to any individual designated by it (natural person or
legal entity) at any time to the extent permissible by the laws. In this case,
the assignee shall enjoy and undertake the same rights and obligations herein of
the Pledgee as if the assignee is a party hereto. When the Pledgee transfers or
assigns the rights and obligations under the Main Agreements, and such transfer
shall only be subject to a written notice serviced to the Pledgor, and at the
request of the Pledgee, the Pledgor shall execute the relevant agreements and/or
documents with respect to such transfer or assignment.

 

  12.4 After the Pledgee’s change resulting from the transfer or assignment, the
new parties to the pledge shall execute a new pledge contract; and the content
of new pledge contract shall accord with the content of this Agreement in all
material aspects.

 

13. Effectiveness and Termination

 

  13.1 The agreement is concluded upon its execution and takes effect on the
date hereof.

 

  13.2 To the extent practicable, the Parties shall make their best efforts to
register the pledge at the Administration for Industry and Commerce where the
Company is located; but the Parties confirm that the effectiveness and validity
of this Agreement shall not be affected whether the registration is completed or
not.

 

  13.3 The Pledgee shall cancel or terminate this Agreement after the Pledgor
and/or the Company will not undertake any obligations under or incurred by the
Main Agreements.

 

  13.4 The release of pledge shall record accordingly at the register of members
of the Company, and complete the registration for removing the record at
Administration for Industry and Commerce where the Company is located.



--------------------------------------------------------------------------------

14. Formalities Fees and Expenses

 

  14.1 The Pledgor shall be responsible for all fees and actual expenses in
relation to this Agreement including but not limited to legal fees, cost of
production, stamp tax and any other taxes and charges. If the Pledgee pays the
relevant taxes in accordance with laws, the Pledgor shall fully indemnify the
Pledgee such taxes paid by the Pledgee.

 

  14.2 The Pledgor shall be responsible for all reasonable fees incurred by the
Pledgor from recourse actions by any means or ways for the reason that the
Pledgor fails to pay any payable taxes, fees.

 

15. Force Majeure

 

  15.1 Force Majeure, which includes but not limited to acts of governments,
acts of nature, fire, explosion, typhoon, flood, earthquake, tide, lightning,
war, riot, strike refers to any unforeseen events beyond a Party’s reasonable
control and cannot be prevented with reasonable care. However, any shortage of
credit, capital or finance shall not be regarded as an event beyond a Party’s
reasonable control. The effected Party by Force Majeure shall notify the other
Party of such event resulting in exemption promptly.

 

  15.2 In the event that the affected Party is delayed in or prevented from
performing its obligations under this Agreement by Force Majeure, only within
the scope of such delay or prevention, the affected Party will not be
responsible for any damage by reason of such a failure or delay of performance.
The affected Party shall take appropriate means to minimize or remove the
effects of Force Majeure and attempt to resume performance of the obligations
delayed or prevented by the event of Force Majeure. After the event of Force
Majeure is removed, both Parties agree to resume the performance of this
Agreement with their best efforts.

 

16. Confidentiality

 

  16.1 The Parties of this Agreement acknowledge and will ensure that all oral
and written materials exchanged in connection with this Agreement are
confidential. All Parties shall keep such materials confidential and cannot
disclose them to any other third party without the other Parties’ prior written
approval, unless:

 

  (a) the public know and will know the materials (not because of the disclosure
by the Party receiving the information);



--------------------------------------------------------------------------------

  (b) the disclosed materials are required by laws or stock exchange rules; or

 

  (c) materials relating to this transaction are disclosed to the Parties’ legal
consultants or financial advisors, however, who have to keep them confidential
as well. Disclosure of the confidential by employees or hired institutions of
the Parties is deemed as the act by the Parties, therefore, subjecting them to
liability.

 

  16.2 Notwithstanding other provisions of this Agreement, the effect of Article
16 will not be affected by the invalidity, dissolution and termination or
non-enforcement of this Agreement for any reason.

 

17. Governing Law and Dispute Resolution

 

  17.1 The execution, validity, performance, amendment, interpretation and
termination of this Agreement and the disputes resolution under this Agreement
shall be governed by PRC laws.

 

  17.2 The Parties shall strive to settle any dispute arising from or in
relation to this Agreement through friendly negotiations.

 

  17.3 In case no settlement can be reached through consultation within thirty
(30) days after such dispute is raised, each Party can submit such matter to
China International Economic and Trade Arbitration Commission Shanghai
Commission in accordance with its then effective rules. The arbitration shall
take place in Shanghai. The arbitration award shall be final conclusive and
binding upon both Parties. If any dispute is in the process of arbitration,
other than the matters in dispute, the Parties shall perform the other rights
and obligation pursuant to this Agreement.

 

18. Notice

Notices or other communications required to be given by any Party pursuant to
this Agreement shall be made in writing and delivered personally or sent by mail
or postage prepaid mail or by a recognized courier service or by facsimile
transmission to the address of each Party or both Parties set forth below or
other address of the Party or of the other addressees specified by such Party
from time to time. The date when the notice is deemed to be duly served shall be
determined as the follows: (a) a notice delivered personally is deemed duly
served upon the delivery; (b) a notice sent by mail is deemed duly served the
seventh (7th) day after the date when the air registered mail with postage
prepaid has been sent out (as is shown on the postmark), or the fourth (4th) day
after the delivery date to the internationally recognized courier service
agency; and (c) a notice sent by facsimile transmission is deemed duly served
upon the receipt time as is shown on the transmission confirmation of relevant
documents.



--------------------------------------------------------------------------------

Pledgee:    Shenzhen 7Road Network Technologies Co., Ltd. Address:


Post code:

Contact:

Fax:

  

7F, Matsunichi Hi-Tech Building, No. 9996 Shennan Boulevard, Nanshan District,
Shenzhen.

518057

Zhiyi Yang

0755-861990755-86199356

Pledgor:


Address:

Post code:

Fax:

  

 

Company:    Shenzhen 7Road Technology Co., Ltd. Address:


Post code:

Contact:

Fax:

  

8-9F, Matsunichi Hi-Tech Building, No. 9996 Shennan Boulevard, Nanshan District,
Shenzhen .

518057

Kai Cao

0755-86199356

 

19. Miscellaneous

 

  19.1 The headings contained in this Agreement are for the convenience of
reference only and shall not affect the interpretation, explanation or in any
other way the meaning of the provisions of this Agreement.

 

  19.2 The Parties confirm that this Agreement shall constitute the entire
agreement of the Parties upon its effectiveness with respect to the subject
matters therein and supersedes and replaces all prior or contemporaneous verbal
or/and written agreements and understandings.

 

  19.3 This Agreement shall be binding and benefit the successor of each Party
and the transferee allowed by each Party.

 

  19.4 Any delay of performing the rights under the Agreement by either Party
shall not be deemed the waiver of such rights and would not affect the future
performance of such rights.

 

  19.5 If any provision of this Agreement is judged by a competent court or a
arbitration commission as void, invalid or non-enforceable according to relevant
laws, and the validity, legality and enforceability of the other provisions
hereof shall not be affected or impaired in any way. The Parties shall cease
performing such void, invalid or non-enforceable provisions and replace those
are void, invalid or non-enforceable provisions with valid provisions to the
extent which such provisions could be valid, effective and enforceable.



--------------------------------------------------------------------------------

  19.6 The Parties agree and confirm that “the Pledgee’s (prior) written
consent” under this Agreement means approval by the board of the Pledgee.

 

  19.7 Any matters excluded in this Agreement shall be negotiated by the
Parties. Any amendment and supplement of this Agreement shall be made by the
Parties in writing. The amendment and supplement duly executed by each Party
shall be deemed as a part of this Agreement and shall have the same legal effect
as this Agreement.

 

  19.8 If this Agreement is re-executed or amended in respect of equity interest
pledge required by relevant authorities for pledge registration, the Parties
shall guarantee the effectiveness and enforcement of this Agreement.

 

  19.9 This Agreement is executed with five (5) original copies and each
original copy has the same legal effect; Each Party holds one (1) original copy
and others are for pledge registration at relevant authorities.

 

  19.10 The appendix is constituted as integral part of this Agreement, and has
the same legal effect.

[No text below]



--------------------------------------------------------------------------------

[Signature Page for the Equity Interest Pledge Agreement]

Pledgee: Shenzhen 7Road Network Technologies Co., Ltd.

Legal Representative: Tao Wang

 

Pledgor: Signature:    

Company: Shenzhen 7Road Technology Co., Ltd.

Legal Representative: Tao Wang

 